Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated May 11, 2022. The following action is taken:
Applicant’s attention is respectfully  asked to setup a telephonic interview to discuss the outstanding office action and how the examiner’s broadly interprets the claimed invention in view of the cited prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al (7177108).
A recording and reproducing device comprising: a reading unit that reads production information from a recording medium of a magnetic tape cartridge (the limitation is interpreted as reading any data related to a tape from a memory (medium)), the magnetic tape cartridge including a magnetic tape[[,]] and including the recording medium, which is not stored the magnetic tape obtained in a production process of the magnetic tape cartridge; and a control unit that performs, as an initialization process of the magnetic tape cartridge, control of recording the production information stored in the recording medium on the magnetic tape and invalidating the production information in the recording medium, the initialization process being performed at a time when the magnetic tape cartridge is initially loaded into the recording and reproducing device, after the magnetic tape cartridge has been shipped or after the magnetic tape cartridge has been formatted (the limitation read on copying or transferring the data from the memory or storage to the tape then (invalidating or updating or erasing the production (any data) in the memory or storage.
 Basically the examiner read on the claimed invention as follows: a tape cartridge having a memory with data related to the tape. When prompted by the use (initialization process), the data stored in the cartridge memory is transferred to the tape, then the memory is updated or erased or invalidated. 
Applicant’s attention is drawn in particular to column 6 lines 35-60. The reference shows a magnetic tape device (fig 1). The tape device having a storage medium fig 5 elements 305 and 320 in addition tot eh tape element 204.  The catch memory 205 stored “command read and write production data) before the tape is “unloaded” initialization step. The content of the catch memory 205 are recorded onto the tape area 406.  At the end of the paragraph on column 6 lines 35-60, the reference stated that the data int eh catch memory after the unloading is “lost”.  Although the reference does not show invalidating the “production data”.  It is  obvious to one skilled in the art at the time of the invention to conclude that any data related to the reading and writing onto a tape stored in a catch medium element 205 is to be updated/invalidated or erased after the data is recorded and reproduced on a tape. Such interpretation is supported by the cited reference indicating the data in the storage “medium” element 205 is “lost” as in column 6 lines 35-60.
With respect to the limitation of claim 2. It is obvious to one of skilled in the art at the time of the invention to conclude that such limitation is present within the statement “lost” as the production data is stored in the catch element 205 is transferred to the tape.

With respect to the limitation of claim 3. The claim read on a control unit element 301 in fig 5 indicating that read/write command data is stored in the medium element 305 in order to process the commands.
With respect to the limitations of claims 4 ad 5. The data related to the production information is stored in the medium element 305. Such data includes all of elements 420, 422, 424, 426 and 428 in fig 4.
With respect to the limitation of claim 11. The claim does not state that the production information is overwritten with “new” data. Therefore the “lost” limitation cited in column 6 line 65 read on overwriting the memory by zeroes in order to erase the information meeting the broad interpretation of the claimed  invention.


Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach a recording medium of a tape cartridge that is different from the magnetic tape storing production information such as distance information corresponding to each of a combination of a number of servo bands and a number of servo position to be later recorded on the tape as in claim 9 or the production information  having defects information obtained during the magnetic tape production that is later recorded on the tape as in claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NABIL Z HINDI/Primary Examiner, Art Unit 2688